Exhibit 10.7

EMPLOYMENT AGREEMENT

         THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of
February 5, 2003 (the “Effective Date”), between ROBERT T. ATWOOD (the
“Executive”) and CORAUTUS GENETICS INC., a Delaware corporation (the “Company”);

W I T N E S S E T H:

         WHEREAS, the Company desires to employ Executive, and Executive desires
to accept such employment with the Company; and

         WHEREAS, the Company and Executive desire to place their agreement
regarding the terms and conditions of said employment in a written instrument;

         NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive hereby agree as follows:

ARTICLE 1

DUTIES AND AUTHORITY

         1.1      Employment.   The Company hereby agrees to employ Executive
during the Employment Period (as defined in Article 2) as its Chief Financial
Officer, and Executive hereby accepts such employment by Company, upon the terms
and conditions set forth in this Agreement. Executive may also hold such
additional corporate offices to which he may be elected from time to time by the
Board of Directors of the Company (the “Board”).

         1.2      Duties of Executive as Employee.   Executive shall perform the
duties customary for the position of Chief Financial Officer of the Company, and
such other duties as Company (acting through its Chief Executive Officer) may
from time to time assign to him. During the Employment Period, Executive shall
perform the duties properly assigned to him hereunder, shall devote
substantially all of his business time (in no event less than 40 hours per
week), attention and effort to the affairs of the Company and shall use his best
efforts to promote the interests of the Company. Executive shall not, without
the prior written consent of the Board engage in any other business activities,
whether or not such business activity is pursued for profit, gain or other
pecuniary advantage; provided, however, that (i) Executive may invest his assets
in a form or manner consistent with Section 5.3 herein and as will not require
any services on his part in the operation of the affairs of the enterprises in
which the investments are made and (ii) Executive



--------------------------------------------------------------------------------

may serve on civic or charitable boards or committees if such service does not
individually or in the aggregate significantly interfere with the performance of
his duties under this Agreement. Executive shall conduct himself at all times in
a business-like and professional manner as appropriate for his position and
shall represent the Company in all respects in compliance with good business and
ethical practices. In addition, the Executive shall be subject to and abide by
the policies and procedures of the Company applicable to personnel of the
Company, as may be adopted from time to time.

ARTICLE 2

TERM

         Unless terminated earlier as provided in Article 4, this Agreement
shall extend for a period of two (2) years from the Effective Date. For purposes
of this Agreement, the term of employment (the “Employment Period”) shall
commence on the Effective Date and end on the date as of which this Agreement is
terminated under this Article 2 or Article 4, whichever is earlier. The term of
this Agreement (as specified in this Article 2) may be extended by mutual
written consent of the parties.

ARTICLE 3

COMPENSATION

         3.1      Salary.   Subject to any adjustments pursuant to Section 3.8,
the Company hereby agrees to pay Executive a salary of $200,000 per annum (pro
rated for partial years) during the Employment Period, payable monthly in
arrears pursuant to the normal payroll practices of the Company. Upon the
receipt by the Company following the Effective Date of cash in the amount of
$5,000,000 (whether in the form of equity, debt or otherwise) to support the
Company’s Phase IIb clinical trial, general and administrative expenses or other
purposes, Executive’s salary under this Section 3.1 shall automatically be
raised to $300,000 per annum (pro rated for partial years) retroactive to the
Effective Date, and the unpaid amounts of salary due in connection with this
retroactive increase shall be paid within thirty (30) days after the closing
date for such funding. All such payments shall be subject to applicable
withholdings as provided in Section 6.6. Notwithstanding anything in this
Section 3.1 to the contrary, in the event that the parties mutually agree that
payment of the specified salary amounts shall be deferred to a stated time or
event, deferral of payment in accordance with such an agreement shall not be a
breach of this Agreement.

         3.2      Annual Bonus.   Within a reasonable period of time after each
anniversary date of this Agreement, the Company further agrees to pay Executive
an additional cash bonus (the “Annual Bonus”) in such amount (which may be zero)
as may be determined by the Board. Any such payment shall be subject to
applicable withholdings as provided in Section 6.6.

2



--------------------------------------------------------------------------------

         3.3      Stock Option Incentives.   Subject to the provisions of
Article 4, in accordance with and subject to the terms of the Corautus Genetics
Inc. Stock Option Plan (the “Option Plan”) and the related option agreement (the
“Option Agreement”) and to the approval of each option grant by the Board, the
Company agrees to grant to the Executive nonqualified stock options (as defined
in the Option Plan) to purchase 500,000 shares of the Company’s common stock
according to the following terms and conditions (any additional terms and
conditions of such option grants to be as specified in the Option Plan and the
Option Agreement):

                     (a)        The date of grant shall be the date of execution
of this Agreement;


                     (b)        The option price shall be $1.30 per share;

                    (c)        Subject to Section 3.3(d), options for 10,417
shares (1/48th of the total grant, rounded up to the next whole share) (pro
rated for partial months) shall become exercisable on the last day of each
calendar month following the grant date (a “Vesting Date”) until the total grant
has become exercisable or further vesting is terminated by the terms of this
Agreement or the Option Plan or Agreement, provided however that (i) on the
first such Vesting Date, the number of options that would have become
exercisable on or prior to such date if the date of grant had been the Effective
Date shall become exercisable and (ii) if, on any Vesting Date, the number of
non-exercisable options remaining is less than 10,417 shares, the number of
shares which shall become exercisable shall be all remaining non-vested shares;

                    (d)         Notwithstanding the vesting schedule described
in Section 3.3(c) above, vesting of the option grant shall be accelerated as
follows upon the meeting of the stated milestones: (i) options for 25,000 shares
shall become exercisable upon execution of a Board-approved agreement between
the Company and a major pharmaceutical or medical device company for the purpose
of collaboration on the Company’s Phase IIb clinical trial; (ii) options for
100,000 shares shall become exercisable upon the commencement of treatment of
the first patient in a Phase IIb clinical trial, the protocol for which has been
approved by the U. S. Food & Drug Administration; (iii) options for 50,000
shares shall become exercisable upon the receipt by Company of cash in the
aggregate amount of $5,000,000 (whether in the form of equity, debt or
otherwise) to support the Company’s clinical trials, general and administrative
expenses or other purposes; (iv) options for 50,000 shares shall become
exercisable upon the receipt by Company of cash in the aggregate amount of
$5,000,000 (in addition to the amount received under (iii); i.e., a total of
$10,000,000) (whether in the form of equity, debt or otherwise) to support the
Company’s clinical trials, general and administrative expenses or other
purposes; (v) options for 25,000 shares shall become exercisable upon receipt by
Company of cash in the aggregate amount of $2,500,000 (in addition to the
amounts received under (iii) and (iv); i.e., a total of $12,500,000) whether in
the form of equity, debt, or otherwise) to support the Company’s clinical
trials, general and administrative expenses or other purposes; and (vi) all
unvested options shall vest upon a Change in Control (for purposes of this
Section 3.3(d), only cash received after the Effective Date and during the term
of this Agreement shall be counted) (by way of example, if on the second
anniversary of the Effective Date, all of the milestones in (c)(i)-(v) have been
met and this Agreement is otherwise in effect, all options will have fully
vested);

3



--------------------------------------------------------------------------------

                    (e)         The options shall have a 10-year term and shall
be subject to the terms and provisions of the Option Plan; and

                    (f)         Subject to the provisions of the Option Plan
regarding Changes in Control, and the overall 10-year term of the options, the
options, when vested, shall be exercisable for the periods stated below
following Executive’s termination of his Service Provider (as defined in the
Option Plan) relationship with the Company:

     (i)      If such termination is by the Company for Cause or a voluntary
termination by Executive without Transition, ninety (90) days;


     (ii)      If such termination is a voluntary termination by Executive with
Transition, seven (7) years; and


     (iii)      If such termination occurs for any other reason, the remaining
term of the options.

For purposes of Section 3.3(d), all dollar amounts shall be calculated as gross
amounts without reduction for any fees or other costs incurred to procure the
cash payments to which reference is made in that section. For purposes of
Section 3.3(f), the term “Transition” shall be defined as in Section 4.1(f).

         3.4      Employee Benefits.   At all times during the Employment
Period, Executive shall be entitled to participate in any retirement or group
insurance, hospitalization, medical, dental, health and accident, disability or
similar plan or program of the Company now existing or established hereafter to
the extent that he is eligible under the general provisions thereof and on the
same basis as similarly situated employees, including, without limitation, the
Company Profit Sharing 401(k) Plan and the Company Supplemental Retirement
Income Plan. However, notwithstanding anything in this Section 3.4 to the
contrary, Executive acknowledges and agrees that Company may, in its sole
discretion and from time to time, establish, modify or eliminate any such plans
or programs in accordance with applicable law.

         3.5      Special Employee Benefits Provisions.   In addition to
Executive’s rights under Section 3.4 of this Agreement, the Company agrees to
provide Executive with the following special employee benefits during the
Employment Period:

                    (a)         The Company will provide to Executive at no cost
to him supplemental accidental death and disability (“AD&D”) insurance in a face
amount which, when combined with the face amount of group AD&D insurance
provided to Executive under the Company’s base AD&D insurance program for
employees will total $1,000,000.

                    (b)         Subject to the limitation of Section 3.5(d), in
the event that the Executive waives coverage under the Company’s medical plan
for employees for himself and his dependents, the Company shall reimburse
Executive during the Employment Period for his premium cost of maintaining
alternative personal medical insurance for himself and any of his dependents
that would have been eligible dependents under the Company medical plan,
provided

4



--------------------------------------------------------------------------------

however that such reimbursement shall be paid within 30 days following a written
request from Executive including reasonable substantiation of such expense.

                    (c)         Subject to the limitation of Section 3.5(d),
with each reimbursement payment to Executive contemplated under Section 3.5(b),
the Company shall also pay a cash bonus sufficient to pay all federal, state and
local income taxes with respect to such reimbursement and related bonus
payments, such bonus payments to be withheld by the Company and paid as required
by law to the applicable taxation authorities on Executive’s behalf.

                    (d)         The aggregate payments to or on behalf of the
Executive pursuant to Sections 3.5(b) and (c) with respect to a given period
shall be limited to the cost the Company would otherwise incur to extend its
present medical plan to cover Executive and his eligible dependents in the State
of Georgia for such period (determined on a pro rata basis).

         3.6      Vacation.   During the Employment Period, Executive shall be
entitled to a period of paid vacation time equal to not less than twenty (20)
business days for each 12-month period beginning on the Effective Date, which
shall accrue in accordance with the practices and policies of the Company. The
days selected for Executive’s vacation shall be mutually and reasonably
agreeable to Company and Executive.

         3.7      Reimbursement of Expenses.   The Company shall reimburse
Executive for all reasonable expenses that Executive incurs in connection with
the duties of his employment by the Company, in accordance with the Company’s
normal policies regarding business expense reimbursement, as in effect from time
to time. Any reimbursements under this paragraph shall be made upon Executive’s
presentation to the Company, from time to time, of an account of such expenses
in such form and in such detail as the Company may request. Executive shall not
be permitted to approve his own expenses.

         3.8      No Other Compensation; Review.   Executive shall not be
entitled to any compensation for services from the Company as an employee or
otherwise during the Employment Period other than the compensation specified in
this Agreement. The Board may elect to review the Executive’s performance and
salary from time to time, and may increase, but not decrease, the Executive’s
salary as provided herein. Any such increase in salary shall be deemed to
constitute an amendment of this Agreement solely with respect to the salary
provided in Section 3.1.

ARTICLE 4

TERMINATION OF EMPLOYMENT

         4.1      Termination. The Executive understands and agrees that
employment with the Company is at-will, which means that either the Executive or
the Company may terminate this agreement at any time, subject to the provisions
of this Agreement. This Agreement will terminate prior to the end of the
Employment Period specified in Article 2 upon the occurrence

5



--------------------------------------------------------------------------------

         of the first of the following:

               (a)        The Board may terminate this Agreement for Cause (as
defined below) at any time after providing the Executive with written notice,
and in such event, the Executive shall forfeit as of the date of such
termination specified in such notice any right to any compensation, bonuses,
stock options or other benefits under this Agreement accruing, vesting or
becoming exercisable after the date of termination. Notwithstanding anything in
this Section 4.1(a) to the contrary, the effect of the termination of the
Executive’s employment on the Executive’s subsequent entitlement to benefits
under any bonus arrangement, stock option agreement and plan or employee benefit
plan shall be determined in accordance with the governing documents with respect
to such arrangements, agreements or plans, respectively.


               (b)        This Agreement shall also terminate upon (i) the death
of the Executive or (ii) the effective date of a written determination by the
Board that the Executive is not able, due to injury or illness, to continue to
meet his obligations under this Agreement for all or a substantial portion of
the then-remaining Employment Period.


               (c)        The Company may terminate this Agreement at any time
for any reason at its discretion upon written notice to Executive.


               (d)        Executive may terminate this Agreement for Good Reason
(as defined below) at any time after providing the Company with written notice
and a reasonable opportunity to cure.


               (e)        Executive may terminate this Agreement at any time for
any reason without Transition (as defined in Section 4.1(f)).


               (f)        Executive may terminate this Agreement at any time for
any reason with Transition. For purposes of this Agreement, “Transition” by the
Executive shall mean giving reasonable written notice to the Company of a desire
to terminate the Agreement and working with and assisting the Board over a
reasonable period of time (but not beyond the Employment Period) to identify,
hire and train a successor for Executive’s position with the objective of
achieving a smooth transition with minimal disruption to the Company. Such
Transition may include remaining employed by the Company for a period of time to
be agreed upon after the replacement is hired to effectuate the transition and
thereafter for a reasonable period (but not beyond the Employment Period) being
available to consult with the replacement on a part-time basis as reasonably
required.


         4.2         Payment Upon Termination. Upon termination of this
Agreement, Executive shall be entitled to the following:

               (a)        Except as otherwise specified in this Agreement,
Executive shall receive any compensation, bonuses, stock options, accrued but
unused vacation any other benefits under this Agreement which had accrued,
vested, become exercisable or become due and payable as of the date of
termination; provided, however, that except as otherwise provided in this
Agreement,


6



--------------------------------------------------------------------------------

(i) no bonus for a given period shall be deemed to have accrued or become due
and payable unless and until the Executive has remained employed through the
last day of such period, (ii) notwithstanding the vesting of any stock options,
the exercise of such options shall be governed by the applicable terms and
conditions of the relevant option grant and the stock option plan pursuant to
which it was granted and (iii) notwithstanding anything in this Section 4.2(a)
to the contrary, the effect of the termination of the Executive’s employment on
the Executive’s subsequent entitlement to benefits under any bonus arrangement,
stock option agreement and plan or employee benefit plan shall be determined in
accordance with the governing documents with respect to such arrangements,
agreements or plans, respectively.


               (b)        In the event that this Agreement terminates pursuant
to Sections 4.1(b), 4.1(c) and 4.1(d), Executive shall also receive, in addition
to any other benefits to which Executive may be entitled under Section 4.2(a), a
severance payment equal to one (1) year’s salary at his then current rate of
salary under Section 3.1.


               (c)        In the event that this Agreement terminates because of
(A) expiration at the end of the Employment Period specified in Article 2, (B)
termination for Cause under Section 4.1(a) or (C) termination by Executive under
Section 4.1(e) or (f), the Executive shall not be entitled to any severance
payment from the Company.


               (d)        In the event that this Agreement terminates within one
(1) year prior to, or two (2) years following, a Change in Control (as defined
below) for any reason other than (A) expiration at the end of the Employment
Period specified in Article 2, (B) termination for Cause under Section 4.1(a),
or (C) termination by Executive under Section 4.1(e) or (f), the Company shall
give to Executive as a severance payment, in addition to any other benefits to
which Executive may be entitled under Section 4.2(a), but in lieu of any other
benefits to which Executive may be entitled under Sections 4.2(b), a lump sum
cash payment equal to one (1) year’s salary at his then current rate of salary
under Section 3.1.


         4.3          Definitions.

                 (a)        For purposes of this Agreement, “Cause” shall mean:


                    (i)       the willful and continuous failure of Executive to
substantially perform the Executive’s duties (other than as a result of a
written determination of injury or illness as provided in Section 4.1(b)), after
the Company delivers to the Executive a written demand for substantial
performance that specifically identifies the manner in which the Company
believes that the Executive has not substantially performed the Executive’s
duties and the Executive has failed to cure the identified deficiencies within
ten (10) business days of receipt of such notice;


                    (ii)       the Executive’s conviction of a felony of a crime
of moral turpitude (including, without limitation, any nolo contendere plea), or
any adjudication of a perpetration by the Executive of a common law fraud;


7



--------------------------------------------------------------------------------

                    (iii)        the Executive’s engagement in any activity that
is in conflict of interest or competitive with the Company or its affiliates
(other than any isolated, insubstantial and inadvertent action not taken in bad
faith and which is promptly remedied by the Executive upon notice by the
Company);


                    (iv)        Executive’s engaging in any knowing act of fraud
or dishonesty against the Company or any of its affiliates or any material
breach of federal or state securities laws or regulations;


                    (v)        the Executive’s harassment of any individual in
the workplace based on age, gender or other protected status or class or
violation of any policy of the Company regarding harassment, but only following
an investigation by an independent third party into the harassment claim which
substantiates such claim.


                (b)        For purposes of this Agreement, “Change in Control”
shall mean the occurrence of any one of the following events:


                    (i)        Any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) (including “affiliates” and “associates” of
such person, but excluding the Company, any employee benefit plan of the Company
or any “subsidiary” of the Company) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or


                    (ii)        The consummation of the sale, lease, transfer,
exchange, mortgage, pledge or other disposition by the Company of all or
substantially all of the Company’s assets; or


                    (iii)        A change in the composition of the Board
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors.“Incumbent Directors” means directors
who either (A) are Directors as of the Effective Date, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or


                    (iv)       The consummation of a merger or consolidation of
the Company with any other corporation or any other transaction or series of
related transactions between the Company and any other “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) or “persons”, which
merger, consolidation or other transaction(s) results in the voting securities
of the Company outstanding immediately prior thereto not continuing to represent
(either by remaining


8



--------------------------------------------------------------------------------

    outstanding or by being converted into voting securities of the surviving
entity or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger, consolidation or other
transaction(s).


   For purposes of this Section 4.3(b), the term “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended, and the terms “affiliate,”
“associate” and “subsidiary” shall have the respective meanings ascribed to such
terms in Rule 12b-2 under Section 12 of the Exchange Act. The term “person”
includes any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, institution, or any other
entity.



               (c)        For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any one of the following events unless Executive
specifically agrees in writing that such event shall not constitute Good Reason:


                    (i)       the reduction of the Executive’s base salary below
the level set pursuant to this Agreement as then in effect (a voluntary deferral
by Executive of his cash compensation shall not be considered a reduction of
Executive’s base salary for purposes of this Section 4.3(c)(i));


                    (ii)       any material adverse change in the status,
responsibilities, or perquisites of Executive;


                    (iii)      any failure to nominate (or re-nominate) and
elect (or re-elect) Executive as Chief Financial Officer of the Company;


                    (iv)      causing or requiring Executive to report to anyone
other than the Chief Executive Officer;


                    (v)       assignment of duties materially inconsistent with
Executive’s position and duties as described in this Agreement;


                    (vi)       the failure of the Company to assign this
Agreement to a successor to the Company or failure of a successor to the Company
to explicitly assume and agree to be bound by this Agreement; and


                    (vii)      any requirement by the Company that Executive
relocate his permanent personal residence (with or without Company reimbursement
of moving expenses) to any location other than his primary residence on the
Effective Date.


         4.4         Other Benefits After Termination Date. Except for the
payments and benefits, if any, provided under this Article 4, no other benefits,
compensation or other remuneration of any type, whether taxable or nontaxable,
shall be payable to the Executive after his termination of employment, except as
required by law or by the applicable terms and provisions of any

9



--------------------------------------------------------------------------------

employee benefit plan applicable to the Executive.

          4.5         General Release.    Notwithstanding anything in this
Article 4 to the contrary, the Executive agrees that in the event of any
termination of this Agreement that results in the payment of severance pay
pursuant to this Article 4, as a condition to receipt of and as consideration
for such payment: (i) in the event of termination of this Agreement by the
Executive pursuant to Sections 4.1(d) or (e), the Executive shall have given at
least sixty (60) days’ written notice to the Company; and (ii) prior to the
payment of any such severance pay, the Executive (or if due to death, the
executor or administrator of his estate) shall sign a general release of any and
all claims that the Executive, his heirs and assigns and/or his estate may have
against the Company and its related parties, in such form as the Company may
require.

          4.6         Effect of Noncompetition/Nonsolicitation
Provisions.    Notwithstanding anything in this Article IV to the contrary, the
payment of any amounts or benefits after termination of the Executive’s
employment (other than amounts or benefits payable pursuant to Section 4.2(a))
shall be subject to the provisions of Section 5.7.

ARTICLE 5

ARTICLE I PROVISIONS RELATED TO NONCOMPETITION AND NONSOLICITATION

          5.1         Reasonableness of Noncompetition/ Nonsolicitation
Provisions.    Executive understands and acknowledges that the Company is
engaged in the development and marketing of gene therapy products in the field
of angiogenesis (the “Business”), and that because of his position and the scope
of his duties as Executive for the Company he has (i) intimate knowledge of the
business of the Company including, but not limited to, knowledge of Confidential
Information (as defined below) and (ii) knowledge of and relationships with the
investors, customers and suppliers of the Company. Executive agrees and
acknowledges that such knowledge, access, and relationships are such that if
Executive were to compete with the Company, in engaging in the Business within
the United States, at any time during the Employment Period, the Company would
suffer harm and would be severely and irreparably damaged. Executive agrees that
the Noncompetition/ Nonsolicitation Provisions contained herein are reasonable
and necessary to protect the confidentiality of the trade secrets, and other
Confidential Information concerning the Company acquired by Executive. The
provisions of this Agreement shall be interpreted so as to protect those trade
secrets and Confidential Information, and to secure for the Company the
exclusive benefits of the work performed on behalf of the Company by the
Executive under this Agreement, and not to limit unreasonably his ability to
engage in employment and consulting activities in non-competitive areas which do
not endanger the Company’s legitimate interests expressed in this Agreement.
Accordingly, Executive acknowledges and agrees that the provisions contained in
Sections 5.2, 5.3, 5.4, 5.5, 5.6, 5.7 and 5.8 (the
“Noncompetition/Nonsolicitation Provisions”) are reasonable and valid in all
respects. Executive acknowledges and agrees that the compensation provided to
Executive hereunder is provided, in part, as consideration for his agreement to
the Noncompetition/Nonsolicitation Provisions.

10



--------------------------------------------------------------------------------

          5.2         Confidentiality.    Executive agrees that he may not at
any time during, or within two (2) years subsequent to, the Employment Period,
directly or indirectly, use or disclose any Confidential Information, except as
such use or disclosure is required in connection with the Executive’s
performance of his duties to the Company unless a formal written contract is
entered into by Executive and the Company providing the terms and conditions of
use or as otherwise permitted by the confidentiality policy adopted by the
Board, as in effect from time to time. The obligations of this Section 5.2 shall
terminate with respect to any particular portion of Confidential Information if:
(a) it is in the public domain at the time the Company discloses it to
Executive; or (b) it enters the public domain subsequent to the time of the
Company’s disclosure to Executive and without any fault or disclosure on the
part of Executive; or (c) it was known to Executive prior to the disclosure by
the Company, free of any obligation of confidence, as evidenced by Executive’s
written records; or (d) it is required to be disclosed by law, regulation, or
order of a governmental agency or a court of competent jurisdiction, provided
however that the Executive, to the extent practical, shall provide written
notice to the Company prior to such disclosure and shall take all reasonable
steps to restrict and maintain confidentiality of any such disclosure. Upon
termination of this Agreement, Executive must deliver to the Company all
Confidential Material in his possession. As used in this paragraph, the terms
“Confidential Information” and “Confidential Material” have the following
meanings:

                         (a)         “Confidential Information” is defined as
all information or material that constitutes a trade secret of the Company under
the Uniform Trade Secrets Act as set forth on Exhibit A, whether or not marked
as confidential and all confidential or proprietary materials or information
designated as such by the Company by the use of a proprietary legend, marking,
stamp or other positive written notice at the time of disclosure by the Company.
In addition, any information or materials (other than trade secret information
or materials or information or materials disclosed at a Company Board meeting)
orally or visually disclosed to Executive without an appropriate letter, stamp
or legend, but which is indicated verbally by the Company at the time of its
initial disclosure to be confidential, shall constitute Confidential
Information.

                         (b)         “Confidential Material” means any document,
writing or other informational media of any kind, obtained by Executive as a
consequence of or through his affiliation with the Company, containing any
Confidential Information and includes, without limiting the generality of the
foregoing, customer lists, financial data, computer programs, business plans,
investment sources, operating instructions or techniques, forms or manuals, and
procedural instructions.

          5.3         Conflicting Employment and Business Opportunities During
the Period of Employment.    Executive agrees:

                         (a)         that he shall not directly or indirectly
engage in any employment, occupation, consulting, or other business activity
which the Company shall determine in good faith to be in competition with the
Company or to interfere with his duties as an employee of the Company; and

                         (b)         that he shall not engage in any business
enterprise that would be in

11



--------------------------------------------------------------------------------

competition with the Company; and

                         (c)         that he shall promptly disclose to the
Company’s appropriate corporate officers or directors all business opportunities
that are (i) presented to Executive in his capacity as an officer or employee of
the Company, and (ii) of a similar nature to the type of business the Company
currently engaged in or has expressed an interest in engaging in the future; and

                         (d)         that he shall not usurp or take advantage
of any such business opportunity without first offering such opportunity to the
Company.

          5.4         Nonsolicitation of Employees.     During the Employment
Period and continuing for one (1) year thereafter, the Executive shall not,
without the prior written consent of the Company, directly or indirectly, as a
sole proprietor, member of a partnership, stockholder or investor, officer or
director of a corporation, or as an employee, associate, executive, consultant
or agent of any person, partnership, corporation or other business organization
or entity other than the Company, solicit or endeavor to entice away from the
Company or its affiliates any employee of or consultant to the Company to leave
the Company, provided however that this Section 5.4 shall not be applicable with
respect to any such discussions between Executive and Richard E. Otto.

          5.5         Inventions.

                         (a)         Executive agrees to disclose promptly to
the proper officers of the Company, and the Board, in writing any patentable or
unpatentable, copyrightable or uncopyrightable, idea, invention, work of
authorship (including, but not limited to computer programs, software and
documentation), formula, device, improvement, method, process or discovery
(each, an “Invention”) which relates to the Company’s business that Executive
conceives, makes, develops, or works on, in whole or in part, solely or jointly
with others during the Employment Period. Executive understands that this
Agreement is not intended to require assignment of any of Executive’s rights in
an Invention that Executive develops entirely on Executive’s own time without
using the Company’s equipment, supplies, facilities or trade secret information
except for those Inventions that either: (1) relate at the time of conception or
reduction to practice of the Invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company; or (2) result
from any work performed by Executive for the Company. Executive further
understands that the Company has the right to review, in confidence, all
Inventions conceived by Executive, solely or jointly with others, during the
Employment Period to determine questions of rights to Inventions falling within
the scope of this Agreement.

                         (b)         It is expressly agreed that the Inventions
created by Executive hereunder which either: (1) relate at the time of
conception or reduction to practice of the Invention to the Company’s business,
or actual or demonstrably anticipated research or development of the Company; or
(2) result from any work performed by Executive for the Company shall be
considered specially ordered or commissioned “works made for hire,” as such term
is defined under the United States Copyright Act of 1976, as amended (the
“Act”), and that such works and

12



--------------------------------------------------------------------------------

the copyright interests therein and thereto shall belong solely and exclusively
to the Company and shall be considered the property of the Company for purposes
of this Agreement. To the extent that such works do not constitute “works made
for hire” under the Act, Executive, in consideration of $1.00 and other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, hereby irrevocably assigns to the Company, its successors and
assigns, without royalty or any other further consideration, (i) all rights,
title and interests in and to the copyrights of the Inventions and all renewals
and extensions of the copyrights that may be secured under existing or future
laws, and (ii) all other rights, title and interests he may have in the
Inventions. Accordingly, the Company will have the right to register in the
office of the Registrar of Copyrights of the United States, the Inventions in
the Company’s name as the owner and author of such Inventions. Executive shall,
upon request by the Company and at the Company’s expense, promptly execute,
acknowledge or deliver any documents or instruments deemed reasonably necessary
by the Company to document, enforce, protect or otherwise perfect the Company’s
copyright and other interests in the Inventions.

                         (c)         Without limiting the generality or effect
of any other provision of this Agreement, Executive agrees to assign and hereby
assigns to the Company without royalty or any other further consideration his
entire right, title and interest in and to any Invention Executive is required
to disclose hereunder.

                         (d)         Executive agrees to make and maintain
adequate and current written records of all Inventions covered by this
Agreement. These records shall be and remain the property of the Company.

                         (e)         Executive agrees to assist the Company in
obtaining, maintaining, and enforcing patents and other proprietary rights in
connection with any Invention covered under this Agreement for which the Company
has or obtains any right, title or interest. Executive further agrees that his
obligations under this subsection shall continue beyond the termination of the
Employment Period, but if Executive is called upon to render such assistance
after the termination of the Entitlement Period, Executive shall be entitled to
a fair and reasonable rate of compensation for such assistance. Executive shall,
in addition, be entitled to reimbursement of any out-of-pocket expenses incurred
at the request of the Company relating to such assistance.

                         (f)         Executive represents that there are no
other contracts to assign Inventions that are now in existence between any other
person or entity and Executive. Executive further represents that he has no
other employment or undertakings which might restrict or impair his performance
of this Agreement. Executive will not, in connection with his engagement as an
officer and employee of the Company, use or disclose to the Company any
confidential trade secret or other proprietary information of any previous
employer or other person to which Executive is not lawfully entitled.

          5.7         Notification of New Employer.    Executive agrees that the
Company may notify any subsequent party which engages the services of Executive
of Executive’s rights and obligations under this Agreement.

13



--------------------------------------------------------------------------------

          5.8         Remedy for Breach.  Executive acknowledges and agrees that
his breach of any of the Noncompetition/Nonsolicitation Provisions contained in
this Agreement would cause irreparable injury to the Company and that remedies
at law of the Company for any actual or threatened breach by Executive of such
Provisions would be inadequate. Accordingly, Executive acknowledges and agrees
that the Company shall be entitled to specific performance of the Provisions in
such sections or injunctive relief against activities in violation of such
sections, or both, by temporary or permanent injunction or other appropriate
judicial remedy, writ or order, without the necessity of proving actual damages.
This provision with respect to injunctive relief shall not diminish the right of
the Company to claim and recover damages against Executive for any breach of
this Agreement in addition to injunctive relief. In particular, but without
limitation, any benefits to which the Executive may be entitled under this
Agreement shall be forfeited as of the date Executive first breaches his
obligations under this Agreement, subject to the right to cure any such breach
specified in this Agreement. Executive acknowledges and agrees that, he will be
responsible for all legal expenses, including actual attorneys fees, which the
Company incurs in pursuing remedies, whether legal or equitable, for any actual
or threatened breach of this Agreement by Executive, provided that Executive
shall have this obligation only if the Company is the prevailing party in any
such action. Executive acknowledges and agrees that the
Noncompetition/Nonsolicitation Provisions contained in this Agreement shall be
construed as agreements independent of any other provision of this or any other
contract between the parties hereto, and that the existence of any claim or
cause of action by Executive against the Company, whether predicated upon this
or any other contract, shall not constitute a defense to the enforcement by the
Company of said Provisions.

          5.9         Employee Agreements.  Executive agrees, as a condition of
employment, to execute and deliver to the Company such confidentiality,
nondisclosure, conflict of interest or other agreements and disclosures as the
Company may require of its employees generally under its current policies.

ARTICLE 6

ARTICLE II MISCELLANEOUS

          6.1         Entire Agreement.  Except as otherwise specifically
provided in this Agreement, all prior negotiations and agreements by and among
the Company (including, without limitation, with any member of the Board acting
on behalf of the Company) and the Executive with respect to the subject matter
of this Agreement are superseded by this Agreement, and there are no other
representations, warranties, understandings or agreements with respect to the
subject matter of this Agreement. Except as may be otherwise specifically
provided in this Agreement, no change, modification, addition or termination of
this or any part of this Agreement will be valid unless in writing and signed by
or on behalf of the party to be charged therewith.

          6.2         Severability.  It is the intention of the parties hereto
that the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws of each state and jurisdiction in which such
enforcement is sought, but that the unenforceability (or the modification to
conform with such laws) of any provision hereof shall not render unenforceable

14



--------------------------------------------------------------------------------

or impair the remainder of this Agreement which shall be deemed amended to
delete or modify, as necessary, the invalid or unenforceable provisions. The
parties further agree to alter the balance of this Agreement in order to render
the same valid and enforceable. The terms of the restrictive covenant provisions
of this Agreement shall be deemed modified to the extent necessary to be
enforceable.

          6.3         No Waivers.  No failure or delay on the part of any party
exercising any power or right under this Agreement will operate as a waiver of
that power or right, and no single or partial exercise of any right or power
shall preclude any other of further exercise thereof, or the exercise of any
other right or power under this Agreement.

          6.4         Notices.  Any notice or consent required or permitted
hereunder shall be deemed to have been given when hand-delivered or mailed by
registered mail, postage prepaid and return-receipt requested to the intended
recipient at the following address:

  If to the Company:       Corautus Genetics, Inc.   10030 Barnes Canyon Road
       San Diego, CA 92121         With a copy to:       McKenna Long & Aldridge
LLP     Attn: Robert Tritt, Esq.   303 Peachtree Street   Suite 5300   Atlanta,
GA 30308                        If to Executive:       Robert T. Atwood   210
Forest Road    Ocean Forest     Sea Island, Georgia 31561

Each party may modify its written notice address under this Section 6.4 by
written notice to the other party, provided that, notwithstanding any contrary
provision of this Section 6.4, such change of address notice shall not be
effective until received by the party to whom it is directed.

          6.5         Successors and Assigns.  This Agreement shall inure to the
benefit of the Company and its successors and assigns, including any entity
directly or indirectly controlling, controlled by, or under direct or indirect
common control with the Company. This Agreement is personal to Executive and may
not be assigned or transferred by Executive.

15



--------------------------------------------------------------------------------

          6.6         Withholding and Offsets.  Notwithstanding anything in this
Agreement to the contrary, all payments to Executive under this Agreement are
subject to all withholding deductions mandated by applicable law (including,
without limitation, withholding for income and social security taxes) and
deductions (if any) approved by Executive (including, without limitation, any
deductions for the employee contribution for benefit programs as the Company, in
its discretion, may from time to time establish), and may be further reduced by
any amount owed by the Executive to the Company at the time the payment is made
in satisfaction of such obligation, to the extent permitted under applicable
law.

          6.7         Governing Law/Survival.  This Agreement will be governed
by the laws of the State of Georgia. The provisions of Articles 4 and 5 and of
Sections 6.4, 6.6, 6.7, 6.8 and 6.9, will survive the termination of this
Agreement.

          6.8         Arbitration.  Any claim or dispute arising under this
Agreement shall be subject to arbitration, and prior to commencing any court
action, the parties agree that they shall arbitrate all controversies. The party
seeking arbitration must initiate the arbitration process within one year after
acquiring knowledge of the claim by written notice to the other party as
provided in Section 6.4 including a statement of the claim. The arbitration
shall be conducted in the city in which the Company headquarters is located, in
accordance with the Employment Dispute Rules of the American Arbitration
Association and the Federal Arbitration Act, 9 U.S.C. §1, et. seq. The
arbitrator(s) shall be neutral and shall be authorized to award both liquidated
and actual damages, in addition to injunctive relief, but no punitive damages.
The Company shall pay the arbitrator’s expenses and fees and any other expenses
that would not have been incurred if the case were litigated in the judicial
forum having jurisdiction over it. Each party shall pay its own attorney fees,
witness fees and other expenses incurred by the party for his/her/its own
benefit, provided, however, that the arbitrator(s) may award attorneys’ fees and
costs in such proportion as he/she/they may decide, without regard to any
restriction on the amount of such award under applicable law. Such an award
shall be in writing and explain the basis therefor, and shall be binding and
conclusive upon the parties hereto, subject to 9 U.S.C. §10. Each party shall
have the right to have the award made the judgment of a court of competent
jurisdiction.

          6.9         Use and Return of Documents and Property.  Executive
acknowledges that in the course of his employment with the Company, he will have
the opportunity to inspect and use certain property, both tangible and
intangible, of the Company and its affiliates. All such property shall remain
the exclusive property of the Company and its affiliates, and Executive has and
shall have no right or interest in such property. Executive shall use Company
property only during employment and only in the performance of his job and to
further the Company’s interests, and he will not remove Company property from
the Company’s premises except to the extent necessary to perform his duties and
to the extent approved by the Company, either expressly or generally under its
policies. Promptly upon the Executive’s date of termination of employment,
Executive shall return to the Company all of the Company’s memoranda, notes,
records, data, books, sketches, computer programs, audio-visual materials,
correspondence, lists, every piece of information recorded in any form, and all
other tangible property.

          6.10         Employee’s Representations.  The Executive hereby
represents and warrants to

16



--------------------------------------------------------------------------------

the Company that he (a) is not now under any obligation of a contractual or
quasi-contractual nature that is inconsistent or in conflict with this Agreement
or that would prevent, limit or impair the performance by the Executive of his
obligations hereunder; and (b) has been advised that he should be represented by
legal counsel in the preparation, negotiation, execution and delivery of this
Agreement and understands fully the terms and provisions hereof.

          6.11         Beneficiary.  If Executive dies prior to receiving all of
the amounts payable to him in accordance with the terms of this Agreement, such
amounts shall be paid to the beneficiary designated in writing by the Executive
in such form as required by the Company. In the absence of such designation, any
such amount shall be paid to Executive’s estate.

          6.12         Further Assurances.  Each of the parties hereto agrees to
take or cause to be taken, all actions necessary, proper or advisable to effect
the transactions contemplated by this Agreement.

          6.13         Nonalienation.  Benefits payable under this Agreement
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by
Executive or a beneficiary, as applicable, and any such attempt to dispose of
any right to benefits payable hereunder shall be void.

          6.14         Captions.  The names of the Articles and Sections of this
Agreement are for convenience of reference only and do not constitute a part
hereof.

          6.15         Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

          IN WITNESS WHEREOF,  Executive and the Company have executed and
delivered this Agreement as of on the date set forth above, but actually on the
date set forth below.

COMPANY: CORAUTUS GENETICS, INC.         By: /s/ RICHARD E. OTTO

--------------------------------------------------------------------------------

  Name: Richard E. Otto

--------------------------------------------------------------------------------

  Title: Chief Executive Officer

--------------------------------------------------------------------------------

        Date: May 14, 2003      

EXECUTIVE: ROBERT T. ATWOOD

17



--------------------------------------------------------------------------------

         /s/ ROBERT T. ATWOOD

--------------------------------------------------------------------------------

  Date: May 14, 2003      

18



--------------------------------------------------------------------------------

EXHIBIT A
UNIFORM TRADE SECRETS ACT
(Drafted by the National Conference of Commissioners on Uniform State Laws, as
amended 1985)

(a) Section 1. Definitions

      As used in this Act, unless the context requires otherwise:       . . .  
    (4)           “Trade secret” means information, including a formula,
pattern, compilation, program device, method, technique, or process, that: (i)
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


19

 